           Case 3:20-cv-00187-VLB Document 47 Filed 10/29/20 Page 1 of 5

                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                    Boston Area Office
                                                                           JFK Federal Building
                                                                15 New Sudbury Street, Room 475
                                                                        Boston, MA 02203-0506
                                                                        Website: www.eeoc.gov




October 29, 2020

The Hon. Vanessa L. Bryant
Abraham Ribicoff Federal Building
450 Main Street, Annex 135
Hartford, CT 06103

                     Re:   EEOC v. Yale New Haven Hospital, Inc.
                           Civil Action No. 3:20-cv-00187-VLB

Dear Judge Bryant:

      Pursuant to the Court’s Chamber Practices concerning “Discovery

Disputes,” the parties conferred on October 27, 2020, and EEOC requests a

discovery conference to discuss a dispute with Defendant concerning the scope

of discovery contemplated in this Court’s Preliminary Scheduling Order issued

on October 19, 2020 (Dkt. 45) (“the Order”). To that end, EEOC files this notice of

the issues.

      It is Defendant Yale New Haven Hospital’s (“YNHH”) position that the

language of the Order does not provide for Phase 1 discovery other than the

following:

       1.      YNHH provides the names of all individuals subject to YNHH’s Late

      Career Practitioner Policy (“the Policy”), 1 and

      2.       EEOC then discloses to YNHH those it will contend are “Aggrieved

      Individuals.”



1
 Although the Order states that YNHH is only to provide the names of these
individuals, YNHH has agreed to provide the business contact information for
them to which it has access.
        Case 3:20-cv-00187-VLB Document 47 Filed 10/29/20 Page 2 of 5




       It is Defendant’s position that no other discovery is necessary from YNHH

for the EEOC to identify and contact its Aggrieved Individuals and collect the

information it believes is necessary to file a motion for summary judgment on the

issue of whether those Aggrieved Individuals are employees under the ADEA and

ADA.

       It is the EEOC’s position that, because EEOC must be permitted to conduct

discovery on the issues for which it has the burden of proof – the employee

status of individuals affected by the Policy and whether YNHH is an integrated

enterprise or joint employer, and therefore also employs those individuals

employed by other entities – the Court’s Preliminary Scheduling Order does not

limit the scope of discovery solely to YNHH’s service of a list of names and the

immediate identification of those individuals for whom EEOC would seek relief.

EEOC disagrees with YNHH’s position because, were discovery so limited in

scope, EEOC would be severely prejudiced and completely precluded from

obtaining the discovery necessary to rebut or oppose a motion for summary

judgment regarding the employment status of Aggrieved Individuals under the

ADEA and ADA.

       To meet its burdens of proof on employment status, the Commission must

not only obtain factual discovery regarding: A) whether each individual was

directly employed with YNHH; but also B) whether YNHH and Yale School of

Medicine (“YSM”), YNHH and the Northeast Medical Group, or YNHH and other

entities are integrated or joint employers with respect to those affected by the

Policy. Critically, this discovery cannot be obtained solely from the Aggrieved



                                         2
        Case 3:20-cv-00187-VLB Document 47 Filed 10/29/20 Page 3 of 5




Individuals, as it requires the development of complex facts, from both Aggrieved

Individuals and Defendant YNHH. See Community for Creative Non-Violence v.

Reid, 490 U.S. 730, 751-52 (1989) (identifying 13 factors to weigh in determining

employment status). The EEOC must also obtain discovery from YNHH and third

parties concerning the: A) interrelation of operations; B) centralized control of

labor relations; C) common management, and D) common ownership or financial

control in order to prove that YNHH and entities such as the Yale School of

Medicine are an integrated enterprise 2 or joint employer 3 such that Aggrieved

Individuals are employed by both entities as a matter of law. A substantial portion

of this information is solely in YNHH’s possession. The EEOC will not be able to

rebut or oppose YNHH’s dispositive motions directed to employment status

without discovery on the multiple factors bearing on these employment status

determinations.

      Aside from the dispute concerning the scope of discovery, the EEOC is

also concerned that the Court’s Preliminary Scheduling Order does not permit

time sufficient for the EEOC to discover and develop those complex facts

described above that it can likely obtain from Aggrieved Individuals. Based on

estimates provided by YNHH, the EEOC anticipates a list of approximately 150



2
 Broadcast Tech. Local Union v. Broadcast Serv., 380 U.S. 255, 256 (1965) (per
curiam) (NLRA); Cook v. Arrowsmith Shelburne, Inc., 69 F.3d 1235, 1240 (2d Cir.
1995) (applying test under Title VII); Sabol v. Cable & Wireless PLC, 361 F. Supp.
2d 205, 208 n.3 (S.D.N.Y. 2005) (under ADEA); Doe v. Shapiro, 852 F. Supp. 1246
(E.D. Pa. 1994) (under ADA).
3Arculeo v. On-Site Sales & Mktg., LLC, 425 F.3d 193, 199 n.7 (2d Cir. 2005); St.
Jean v. Orient-Express Hotels Inc., 963 F. Supp. 2d 301, 308 (S.D.N.Y. 2013).

                                         3
        Case 3:20-cv-00187-VLB Document 47 Filed 10/29/20 Page 4 of 5




names. Respectfully, the EEOC will not be able to locate, interview, collect and

review documents, and reach legal conclusions about each Aggrieved

Individual’s employment status for 150 medical professionals having intricate

inter-relationships with various centers, facilities, and hospitals, in 24 calendar

days. Defendant has also aptly and repeatedly noted that YNHH, where all of the

Aggrieved Individuals work to some extent or the other, is overrun with

pandemic-related concerns that will, of course, extend to the EEOC’s ability to

contact and conduct in depth interviews with these 150 medical professionals.

Based on the foregoing, the EEOC requests – at the very least -- 60 days from the

date YNHH provides the names and business contact information for Aggrieved

Individuals who have attained the age of 70 or older. 4

      EEOC respectfully requests a telephonic conference with the Court to

discuss these matters. Counsel for Defendant has reviewed this letter and does

not oppose EEOC’s request for a conference.

Respectfully submitted,

s/ Markus L. Penzel______
Attorney for Plaintiff
Markus L. Penzel
Senior Trial Attorney
U.S. Equal Employment Opportunity
Commission
John F. Kennedy Federal Building
Room 475
Boston, MA 02203
Tel: (617) 565-3193
Fax: (617) 565-3196


4The parties Joint Rule 26(f) filing had contemplated that EEOC would have 90
days to make its initial disclosure of Aggrieved Individuals and would make them
on a rolling basis thereafter until 60 days prior to the close of discovery. Dkt. 36
at 8.
                                          4
        Case 3:20-cv-00187-VLB Document 47 Filed 10/29/20 Page 5 of 5




Markus.Penzel@eeoc.gov

Kimberly Cruz
EEOC New York District Office
33 Whitehall Street, 5th Floor
New York, NY 10004
Tel: (929) 506-5345
Fax: (212) 336-3623
kimberly.cruz@eeoc.gov

                             CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, I electronically filed the foregoing
with the Clerk of the District Court using its CM/ECF system, which then
electronically notified all those registered as CM/ECF participants in this case.

                                              /s/ Markus L. Penzel
                                              Markus L. Penzel




                                          5
